110 U.S. 223 (1884)
DOWS & Another
v.
JOHNSON.
Supreme Court of United States.
Submitted January 7th, 1884.
Decided January 21st, 1884.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF IOWA.
Mr. Henry S. Monroe for plaintiffs in error and against the motion.
Mr. Samuel F. Chapman and Mr. W.F. Sapp for defendant in error and for the motion.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
We have no jurisdiction in this case. The suit was brought by Dows & Co. to recover damages for the unlawful conversion of ten thousand bushels of corn, the value of which, according to the findings, did not exceed $6,000. With interest added to this sum from the date of the alleged conversion until the judgment, the most that could have been recovered, upon the special finding, was $6,360. A judgment was in fact rendered for $2,430. The matter in dispute in this court is the difference between these two sums, or only $3,930. In Hilton v. Dickinson, 108 U.S. 165, it was settled that our jurisdiction depends on the value of the matter in dispute here, and as that in the present case is less than $5,000, it follows that the suit must be dismissed; and it is so ordered.
Dismissed.